EXHIBIT 10.1

AMENDMENT NO. 1

SPARK NETWORKS, INC.

2007 OMNIBUS INCENTIVE PLAN

The following constitutes Amendment No. 1 to the 2007 Omnibus Incentive Plan
(the “Plan”) of Spark Networks, Inc. (the “Company”), which originally became
effective as of July 9, 2007. This amendment increases the total number of
initially authorized shares of Common Stock reserved and available for issuance
under the Plan from 2,500,000 shares by 250,000 shares so that the Plan
authorizes a total of 2,750,000 shares, which amount does not include the annual
increase of reserved shares as provided in Article IV Section 4.01 of the Plan.

Pursuant to the resolutions of the board of directors dated November 5, 2008 and
the approval of the Company’s stockholders at the Special Meeting of
Stockholders held on January 5, 2009, Article IV Section 4.01 of the Plan shall
be deleted in its entirety and replaced with the following:

“4.01 Number of Shares Issuable. The total number of shares initially authorized
to be issued under the Plan shall be 2,750,000 shares of Common Stock; provided,
however, that on January 1 of each year, beginning on January 1, 2009, such
maximum aggregate number of shares of Common Stock shall be increased by an
amount equal to the lesser of (i) 2,000,000 shares, (ii) four percent (4%) of
the number of outstanding shares of Common Stock on the last day of the
immediately preceding fiscal year or (iii) an amount determined by the Board. No
more than 500,000 shares of Common Stock may be issued under the Plan as Awards
under Articles VII, VIII and IX. The foregoing share limits shall be subject to
adjustment in accordance with Section 11.07. The shares to be offered under the
Plan shall be authorized and unissued Common Stock, or issued Common Stock that
shall have been reacquired by the Company.”

IN WITNESS WHEREOF, pursuant to the due authorization and adoption of this
amendment to the Plan by the board of directors and stockholders on the day and
year set forth below, the Company has caused this amendment to the Plan to be
duly executed by its duly authorized officer.

Dated: January 5, 2009

 

SPARK NETWORKS, INC.,

a Delaware corporation

By:  

/s/ Joshua A. Kreinberg

 

  Name:   Joshua A. Kreinberg   Title:   General Counsel and Corporate Secretary